Merrick, J.
The plaintiff attached, in the hands of tne executors of David Goodhue, deceased, a legacy due under his will to the defendant, David Chandler, one of the children of Clarissa Aiken. The executors, admitting the legacy to Chandler, yet claim a right to withhold and retain all that is due to him on that account, in order to set off the same against, and to apply it in payment and discharge of, certain debts due from him to the estate of their testator. This right of the executors to make this appropriation is not contested by the plaintiff, if the legal effect of the will and codicils is not to cancel or extinguish this indebtedness of Chandler, and to relieve him from all liability to malee payment on account of it. And it is conceded by the plaintiff to be a general rule of law, that when a creditor bequeathes a legacy to his debtor, and either does not notice the debt, or mentions it in such a manner as to leave his intention doubtful, and upon his death the securities for it are found uncancelled among his papers, the legacy is not considered a release or extinguishment of the debt. But if, from express declarations contained in the will, or as the result of a just and reasonable construction of its various provisions, it is apparent that the testator intended'that such a legacy to his debtor should operate as a discharge and extinguishment of a subsisting debt, his intention will prevail, and it will have that effect. 1 Ropei *527on Leg. (1st Amer. ed.) 608. 2 Roper on Leg. 37 - 62. And the plaintiff contends that from the special directions of the testator in his will and the codicils thereto, that all sums of money that might at his decease be due to him from other persons, particularly named, who would be benefited by some of the legacies bequeathed, should be deducted therefrom, and from the absence of any such directions in relation to the legacies to the children of Clarissa Aiken, who were also indebted to him, it manifestly appears to have been his intention, that the indebtedness of the latter should not be a charge upon, or the cause or occasion of any deduction from, the legacy to them.
But the several provisions in the will and codicils, which have been referred to, do not seem to us to warrant any such conclusion. - On the contrary, we think it distinctly appears to have been the intention of the testator that payment of debts, due to him from all those who were to derive benefits from the legacies bequeathed by him, should be strictly required. There is nothing to show that any of the legatees were indebted to the testator when he made and published his will. The first codicil was added to meet a. state of things which had subsequently arisen, and which changed to some extent the relation between himself and those who were to be the objects of his testamentary bounty or regard. And it is quite significant of his purpose in relation to them all. Between the times of the making of his will and codicil, each of the husbands of his two daughters, Mrs. Williams and Mrs. Clay, had become his debtor. What they owed him would, by no rule of law, have been a necessary charge upon, or liable to be deducted from, the legacies to their respective wives. The codicil required and ordered such deduction, and was made, apparently, for no other purpose than to insure the payment of the debts thus due to the testator. He expressly directs in it, that any sums of money charged in his books, or that might be due to him from Stephen W. Williams and George Clay, should be deducted from the legacies to their respective wives, his daughters. Another codicil, at a still later period, became necessary to meet an exigency created by the death of bis son Mark. In this, he gave to the children of Mark the same *528legacy which he had bequeathed to their father; but as his debt would be no charge upon the legacy to them without a special provision to that effect, the testator took care to make it. He directed, in terms, that all demands and sums of money due him from his son Mark should be deducted and considered as part payment of the bequests to his children.
There is really nothing to show that the testator intended that any debt due to him from a legatee should be given up or extinguished in consequence of the bequest. It is on the other nanu, we think, very obvious that he regarded the debts of the several legatees, and of those who were to derive immediate benefits from legacies, as advancements which should be deducted from them. Whenever, and as often as any express provision was necessary to insure that consequence, or to cause that effect, he made it. When it was not necessary, because the general rule of law would lead to the same result, he made none.
Applying then the usual and common rule to the present case, the executors found the securities for the debts from the defendant among the papers of the testator, still uncancelled, and they had therefore a right to hold the money due to him for this legacy, and apply it in set-off against those debts. It is unnecessary to determine whether they may hold any part of it to secure payment of more than the 'defendant’s proportion of those debts for which other legatees are jointly liable with him, because we find, upon computation, that his own proper debt to the estate of the testator amounts to a sum greater than the amount of the legacy which he is entitled to receive.

Trustees discharged.